Conviction is for selling intoxicating liquor in dry territory, punishment being a fine of $100.00.
It was alleged that the sale was made in Foard County, Texas, and that said county was dry as the result of an election held therein on October 23d 1937. The averments as to the election, result thereof, and publication, are found in the complaint and information, but no proof supporting such averments is in the record.
It is appellant's position that in the absence of proof that Foard County was dry territory the judgment of conviction can not stand. His contention is supported by Humphreys v. State, 131 Tex.Crim. Rep., 99 S.W.2d 600; Green v. State,131 Tex. Crim. 552, 101 S.W.2d 241; Gribble v. State,111 S.W.2d 276.
The judgment is reversed and the cause remanded. *Page 452